RICHARD A. CARDEN and                          )
ROSALIE P. CARDEN,                             )
                                               )
                      Appellants,              )
                                               )
       vs.                                     )   No. SD35626
                                               )
CSM FORECLOSURE TRUSTEE CORP.,                 )   FILED: May 6, 2019
                                               )
                      Respondent.              )

             APPEAL FROM THE CIRCUIT COURT OF PHELPS COUNTY
                        Honorable William E. Hickle, Judge
APPEAL DISMISSED
(Before Francis, P.J., Bates, J., and Scott, J.)
       PER CURIAM. The Cardens appeal, pro se, the dismissal of their petition
for damages. Briefing violations have compelled us to dismiss four prior Carden
pro se appeals. Carden v. Regions Bank, Inc., 542 S.W.3d 367 (Mo.App.
2017); Carden v. CSM Foreclosure Trustee Corp., 479 S.W.3d 164 (Mo.App.
2015); Carden v. City of Rolla, 290 S.W.3d 728 (Mo.App. 2009); Carden v.
Missouri Intergovernmental Risk Mgmt. Ass’n [MIRMA], 258 S.W.3d
547 (Mo.App. 2008).        Each opinion described well-established Rule 84.04
requirements, why compliance is necessary, how the Cardens’ briefing was
deficient, and why this impeded appellate review.
       Those admonitions have gone unheeded. The Cardens’ brief is largely
unintelligible, with only its jurisdictional statement arguably compliant.   For
example, all three points violate Rule 84.04(d) in form and substance. Points I and
II have none of Rule 84.04(d)’s three required elements. Point III alleges that the
trial court erred when it “took up” Respondent’s motion to dismiss, followed by
assertions of various legal theories and a block quotation from an opinion. Even if
we generously construe that point to have met the first two required elements, the
Cardens did not explain why, in the context of this case, the legal reasons they cited
support their claim of reversible error.      Rule 84.04(d)(1)(C).     Similarly, the
argument section violates Rule 84.04(e) and is woefully inadequate. Argument for
all three points totals four sentences – two for Point I, one apiece for Points II and
III, in each case reiterating the deficient point. A point not developed in the
argument section is deemed abandoned. Regions Bank v. Davis, 521 S.W.3d
283, 286 n.4 (Mo.App. 2017).
       We need not go on. “To address [the Cardens’] complaints on any merit
they might have would impermissibly require this court to search the extensive
record for the relevant facts, independently research the legal issues involved, then
find and apply the relevant authority that would determine whether any reversible
error occurred.” Tan-Tar-A Estates, L.L.C. v. Steiner, 564 S.W.3d 351, 353
(Mo.App. 2018).
       As we noted 11 years ago, “Rule 84.13 provides that allegations of error not
properly briefed ‘shall not be considered in any civil appeal.’” Carden v. MIRMA,
258 S.W.3d at 557. “Failure to comply with the briefing requirements under Rule
84.04 preserves nothing for appellate review.” Id. at 554. “If we did not fairly and
impartially apply the rules to all litigants, regardless of their status as an
unrepresented party, represented party or attorney, we would be abdicating the
rule of law.” Id.
       The Cardens’ noncompliant brief preserves nothing for review. Regions
Bank, 521 S.W.3d at 285. We grant Respondent’s motion to dismiss and deny all
other motions taken with the case. Appeal dismissed.




                                          2